DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 6 are objected to because of the following:
Claim 1, line 1, “a” is missing before “detachable housing”.
Claim 4, “an” should be added to the beginning of the line in each of lines 2 and 3.
Claim 6, line 2, “a” should be added before “pleated filter web”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the positioning device” (claim 1, line 13; did Applicant intend to claim “the position device” as in line 2?).
In claim 5, requiring the guide ring (57, 59, 61) to comprise a stepped boundary shoulder on a lobe-shaped extension thereof is unclear and seems to mis-describe the invention, since (as deduced from e.g. figures 4 and 7) the stepped boundary shoulder 93 on a lobe-shaped extension 94 is not part of the guide ring (which is part of the filter element) but is part of the insert ring 73 of the position device 64 of an intended use of the filter element— as indicated in the preamble of claim 1.   Did the Applicant intend to claim that the guide ring comprises a rib 91 having a boundary surface 92?  Likewise, the lobe-shaped extension 94 is not at an axial end of the guide ring—but is at the axial end of the insert ring 73 (of the intended use)
Claims 2-7 are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sann et al. (U.S. 10,05,010 B2), hereinafter “Sann”.

Note that the filter element is considered not to be in combination with the enclosure having a detachable housing end part nor the position device including a guide web, an insert ring and a head ring of the preamble—since these elements are merely an intended use for the filter element.   

    PNG
    media_image1.png
    281
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    411
    media_image2.png
    Greyscale
As shown, the Sann teaches a filter element 7 comprising first and second end caps (19, 21); a filter material 11 between the end caps along a longitudinal axis, and positioning element 51.  The positioning element includes a guide channel 59 and a guide ring (defining opening 23).  As shown in e.g. figure 14, the guide ring extends on both sides of and beyond an abutment ring 49 and is radially relative to the longitudinal axis of the upper end cap 21.  The guide channel 59 would have the ability to engage with a guide web of a position device.  Also, as shown, the abutment ring is attached to the axial end of the filter element 7 [as in claim 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sann. 

As for claim 2, Sann teaches a guide channel having an axial height for accommodating a web of a position device and enclosure in which the filter element is used.  He doesn’t specify the height of the channel.  However, it is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the guide channel to extend along the entire height of the guide ring (e.g. the height at the outer circumference of the ring) in order to be able to be used in a greater number of enclosures and allow for tolerances for the differences related to e.g. the connection of upper and lower parts (5, 7) of an enclosure.  Note that a deeper channel would not affect the positioning and anti-rotation functions of the guide channel of Sann.  

As for claim 4, Sann teaches circular-cylindrical outer and inner circumferences of the filter material and the end caps.  He doesn’t specify that the inner circumference of the filter material and upper end cap are Reuleaux triangles but such is considered to be an obvious design choice as a key-shape to ensure that the correct filter element is being used for a specific position device of an enclosure—thereby further promoting the goal of Sann.  Also, it has been decided that changes in shape are within ordinary skill In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sann in view of Lundgren et al. (U.S. 8,758,467 B2), hereinafter “Lundgren”.   As shown above, the upper (first) end cap 21 of Sann is arranged concentrically with the guide ring.  He doesn’t specify his guide ring to include an outer ring receiving a sealing ring.  However, such is taught by Lundgren.  

Lundgren teaches a filter end cap including an outer ring receiving a sealing ring 45 (figure 3).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the outer ring and seal of Lundgren on the upper end cap of Sann when the enclosure of the intended use for the filter element requires such to seal between the filtered and unfiltered flow areas.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sann in view of Greco et al. (U.S. 2008/0142426 A1), hereinafter “Greco”.  As shown in figure 1, Greco teaches a guide ring including a stepped boundary shoulder on a lobe-shaped extension 74 thereof at an axial end of the guide ring extending into the interior of the filter material (see figure 1).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the extension 74 at the axial end of the guide ring of Sann, since Greco teaches the benefit of engaging a construction 70 ensures that a filter 14 is properly installed and, if a filter 14 is not properly installed then a valve 30 will remain in a closed position, preventing the flow of fluid (such as oil or lubrication) and causing a signal or indicator to indicate that there is a problem [0035].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sann in view of Hoffmann (U.S. 4,419,241).

As for claim 6, as expanded above, Sann teaches a filtering material 11 between end caps and an end cap including a bulge 57 on the guide ring that encompasses the guide channel 59, but Sann doesn’t specify a pleated filter medium.  However, such is taught by Hoffmann.


    PNG
    media_image3.png
    358
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    245
    283
    media_image4.png
    Greyscale

As shown in figures 1 and 2, Hoffmann teaches a pleated filter element having a pleat height extending radially relative to the longitudinal axis and a longitudinal seam (4, 5, 8-10), wherein the pleat height of the seam is reduced compared to the pleat height in other portions of the filter.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pleated filter web and seam of Hoffmann in the invention of Sann since it is well known in the art the pleated filters provide a greater filtering surface.  Hoffmann also teaches the benefit of creating a tight seal at the longitudinal seam (abstract)

Upon modification, it would have been obvious for the bulge to be oriented toward the longitudinal seam in order to provide space for the bulge without affecting the filtering of the pleat folds.  

As for claim 7, the guide channel 59 of Sann is closed in a radially outside direction by the bulge 59.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 14 of U.S. Patent No. 11,135,531    Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the application are anticipated by the claims of the patent and because anticipation is the epitome of obviousness.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778